Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments, see remarks, filed 11/12/2020, with respect to claims 1-20 have been fully considered and are persuasive.  The 103 and DP rejections of claims 1-20  has been withdrawn. 
Applicant has filed a terminal disclaimer in order to overcome the Double Patenting rejection with parent application 15/337,927.
Applicant has amended the claims to incorporate the language from allowable claim 2. See reasons for allowance below.
Allowable Subject Matter
Claims 1-20 are allowed.


Claim 1 was rejected under 35 U.S.C. §103 as being anticipated by U.S. Patent Application No. 2011/0305272 (hereinafter "Moriya") in view of U.S. Patent Application No. 2012/0095756 (hereinafter "Sung"). Claim 1 comprises an audio coding method, performed by an audio encoder, comprising: estimating short-term linear prediction efficiency of a current audio frame, wherein, the short-term linear prediction efficiency is a change rate of energy of the current audio frame, the energy of the current audio frame are obtained before and after short-term linear prediction of the current audio frame is selecting an audio coding scheme according to the short-term linear prediction efficiency, wherein the audio coding scheme is selected from a group consisting of a linear prediction based coding scheme and a non-linear prediction based audio coding scheme; and performing audio coding on the current audio frame according to the selected audio coding scheme is not disclosed by Moriya. Sung discloses an encoding apparatus for enhancing a quantization efficiency in linear predictive encoding, in Sung, a weighting function determination unit 207 may perform an interpolation using at least one of a linear interpolation and nonlinear interpolation. However based on further consideration and the applicants arguments it has been determined that the "linear/non-linear prediction based coding scheme" in claim 1 is not the "linear/nonlinear interpolation" in Sung. The "linear/non-linear prediction based coding scheme" should be properly interpreted as the coding schemes such as ACELP/TCX (linear prediction based coding scheme) and MDCT/DCT (non-linear prediction based coding scheme), rather than the "linear/nonlinear interpolation" in Sung (a killed person in the art knows that "interpolation" is not the coding scheme like ACELP, TCX, MDCT or DCT). Thus "linear/non-linear prediction based coding scheme" is not disclosed by the "linear/nonlinear interpolation" in Sung. Claim 1 is not obvious over Moriya in view of 
A New search was made and no art was found to teach the claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656